Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 02/10/2021 has NOT been entered.  Claims 1 and 3-7 remain(s) pending in the application.  Applicant's arguments are responsive to the rejections previously set forth in the Final Office Action mailed 11/12/2020.

Response to Arguments
Applicant’s arguments, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1/7 under SATO; Sho US 20160084241 A1, hereinafter Sato, in view of FRITZ WEGERDT et al. US 3150490 A, hereinafter Fritz have been fully considered and are persuasive.  Specifically, the argument whereby Sato’s low pressure selector valve (26) instead selects a high pressure, the examiner agrees.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 
a liquid-pressure pump (1) connected to the liquid-pressure actuator (11) through two pressure liquid passages (37a, 37b) and configured to suck a pressure liquid (hydraulic oil) through one of the two pressure liquid passages and eject the pressure liquid through the other of the two pressure liquid passages (depicted as a bi-directional pump/closed system enabling either passage to suck or eject the pressure liquid); 
a low pressure selector valve (34) connected to parts of the two pressure liquid passages, the low pressure selector valve being configured to introduce to a cooling passage (38a) the operating liquid having lower pressure between the operating liquids flowing through the two pressure liquid passages (Col 6 Ln 35-43); 
a restrictor mechanism (52, 55 both restrict the flow of fluid through the cooling passage) interposed on the cooling passage; 
a cooler apparatus (54) interposed on the cooling passage so as to be located downstream of the restrictor mechanism, the cooler apparatus being configured to cool the operating liquid flowing through the cooling passage (Col 6 Ln 59); 
a pressure liquid returning mechanism (45a) connected to parts of the two pressure liquid passages, the pressure liquid returning mechanism being configured to return the operating liquid, cooled by the cooler apparatus, to the two pressure liquid passages (Col 6 Ln 48-52); 
the pressure liquid returning mechanism (45a) includes a returning passage (45a) connected to the two pressure liquid passages (37a, 37b); and 
the returning passage is connected to the cooler apparatus (54).
Izumi fails to explicitly state that the liquid-pressure driving system further comprises pressurizing mechanisms interposed on the respective two pressure liquid 
wherein each of the parts being located at one side of the corresponding pressurizing mechanism which side is close to the liquid-pressure actuator, and 
wherein each of the parts being located at one side of the corresponding pressurizing mechanism which side is close to the pressure liquid pump.
Fritz discloses (Fig. 1) a liquid-pressure pump (5) connected to the liquid-pressure actuator (3) through two pressure liquid passages (6, 9); and 
pressurizing mechanisms (10, 11) interposed on the respective two pressure liquid passages and configured to apply pressure to the operating oil returning from the liquid-pressure actuator (Col 3 Ln 25-35).
Fritz further discloses interposing the pressurizing mechanisms on the respective two pressure liquid passages enables the pressure in the duct to always be above zero (interpreted as preventing cavitation in the passages).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Izumi, by interposing the pressurizing mechanisms on the respective two pressure liquid passages, as taught by Fritz, for the purpose of enabling the pressure in the duct to always be above zero.
The modified device of Izumi/Fritz fails fails to explicitly state that each of the parts (with respect to the low pressure selector valve) being located at one side of the corresponding pressurizing mechanism which side is close to the liquid-pressure actuator, and each of the parts (with respect to the pressure liquid returning mechanism) being located at one side of the corresponding pressurizing mechanism 
Further modification of the modified device of Izumi/Fritz to locate the pressurizing mechanism between the low pressure selector valve parts and the pressure liquid returning mechanism parts cannot be performed without improper hindsight bias.
Claims 1 and 3-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/MATTHEW WIBLIN/            Examiner, Art Unit 3745          
                                                                                                                                                                                /F Daniel Lopez/Primary Examiner, Art Unit 3745